Hospital care and treatment of helpless patient. Opinion 125 C. Cls. 712.
In this case the following order was entered:
ORDER
This matter comes before the court pursuant to paragraph (d) of Private Law 419, 83d Congress, 2d Session, approved June 16,1954, which provides that:
“The Secretary of the Treasury is further authorized and directed to pay, out of any money in the Treasury not otherwise appropriated, to the Columbia Hospital of Richland County, South Carolina, a sum equal to the amount which shall be certified by such hospital to the United States Court of Claims, and shall be approved and certified by such court to the Secretary of the Treas*806ury, as being the amount of the reasonable and necessary expenses incurred by such hospital in providing for the care and treatment of the said Halsford V. Sharpe during the period beginning October 19, 1952, and ending on the day immediately prior to the date of the transfer of the said Halsford V. Sharpe to the hospital under the jurisdiction of the Public Health Service or the Veterans’ Administration, as provided for in subsection (c).”
The Columbia Hospital of Richland County, South Carolina, having submitted to the court a sworn statement for services rendered said Halsford V. Sharpe for the period October 19,1952, to the day immediately prior to the date (September 15, 1954) of his transfer from said hospital, and said statement having been verified upon investigation by the Federal Bureau of Investigation, .
It is fou/nd This seventeenth day of December, 1954, that there is due the Columbia Hospital of Richland County, South Carolina, as reasonable and necessary expenses incurred on behalf of said Halsford V. Sharpe for the period set out above, the sum of five thousand two hundred fifty-seven dollars and ninety-four cents ($5,257.94).
This order shall be certified to the Secretary of the Treasury pursuant to the above statute.
By the Court.
BENJAMIN H. Littleton, Actmg Chief Judge.